DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 recites “the first subcell comprises a fifth base layer comprising GaInNAsSb…the fifth base layer is characterized by a fifth band gap within a range from 1.1 eV to 1.3 eV and the fifth base layer has a thickness from 1.5 micron to 3.5 microns, wherein the first base layer is characterized by a first band gap from 0.9 eV to 1.1 eV”.

Additionally, paragraph [0096] from which applicant states the support for the amendment can be found, states that the GaInNAsSb subcell above the bottom subcell has a base layer in which values for x, y, and z that are different from the ranges as claimed in claim 17, such that it is unclear if the composition recited in claim 17 corresponds to the claimed band gap having a range from 1.1 eV to 1.3 eV at all described in the specification. It is noted that the specification discloses in paragraph [0094] that the band gap of J4 is between 1.1-1.3 eV, and that compositions for J4 are disclosed in paragraph [0096]. 
Therefore, the claims fail to comply with the written description requirement.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a first band gap" in line 9.  It is unclear if the limitation is referring to the same or different “a first band gap” as mentioned in claim 1 from which claim 17 depends upon. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 recites “the first subcell comprises a fifth base layer comprising GaInNAsSb…the fifth base layer is characterized by a fifth band gap within a range from 1.1 eV to 1.3 eV and the fifth base layer has a thickness from 1.5 micron to 3.5 microns, wherein the first base layer is characterized by a first band gap from 0.9 eV to 1.1 eV”.

Therefore, it appears the claim fails to include all the limitations and fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Due to the numerous issues with respect to claim 17, the claim and its dependent claim 18 have not been further treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 27, and 29-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, Jr. et al. (US 2009/0014061) in view of Wanlass (US 2006/0144435).
Regarding claim 1, Harris, Jr. discloses a method of making a multijunction photovoltaic cell (solar cell 100; see Figure 1B) comprising: 
providing a Ge substrate (12; it is disclosed the substrate can be Ge; [0014]);
depositing a first subcell (10) overlying the Ge substrate, wherein the first subcell comprises a first base layer (see Figure 1B) wherein: 
the first base layer comprises Ga1-xInxNyAs1-y-xSbz (see Figure 1B), 
the first base layer is characterized by a first band gap within a range from 0.9 eV to 1.3 eV (it is disclosed the GaInNAsSb subcell has a band gap of 0.9 eV to 1.1 eV; [0014]), 
wherein each material layer of the first subcell having a thickness greater than 100 nm (see Figure 1A, where each of the layers of the subcell can be seen to have a thickness greater [0014]). Harris, Jr. further discloses the other material layers of the first subcell are made of GaAs (see Figure 1B).  Wanlass discloses that each of the subcells is substantially lattice matched to a material selected from the group consisting of Si, Ge, SiGe, GaAs, and InP (see Figure 1 where the substrate is made of Ge and several subcells are lattice matched or “LM” to the substrate.  It is further shown in Table V that up to four subcells in a six subcell multi-junction cell can be lattice matched to the Ge substrate, where GaAs is lattice matched to the Ge substrate), where being lattice matched means less than 0.6% difference between the lattice constants);
depositing a second subcell (23) overlying the first subcell, wherein the second subcell comprises a second base layer (see Figure 1B), the second base layer comprises GaAs; and
depositing a third subcell (21) overlying the second subcell, wherein the third subcell comprises a third base layer (see Figure 1B), the third base layer comprises InGaP.

While Harris, Jr. does not expressly disclose the first subcell has a thickness from 2 micron to 3 micron, Harris, Jr. does disclose the first subcell has a thickness of about 3.1 micron (see Figure 1A).
As the desired properties of the first subcell and overall efficiency of the multijunction photovoltaic cell are variables that can be modified, among others, by adjusting said thickness of the layers within the first subcell, with properties of the first subcell and overall efficiency of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

While modified Harris, Jr. does not expressly disclose the second subcell as set forth above has a base layer comprising (Al)InGaAs and the third subcell as set forth above has a base layer comprising (Al)InGaAsP or AlInGaAs, the reference discloses multi-junction cell efficiencies can be improved by using several semiconductor materials having a range of band gaps, where the multi-junction solar cells having three or four junctions are known before the effective filing date of the claimed invention ([0006]).
	Wanlass teaches it is well known in the art before the effective filing date of the claimed invention to have selected subcell materials depending on the desired band gap profile based on the desired number of subcells as well as the lattice constants between the subcells, where 
	 
As the desired band gap and overall efficiency of the multijunction photovoltaic cell are variables that can be modified, among others, by adjusting said compositions of the subcell base layers, with the band gaps of the base layers and the overall efficiency varying as the compositions are altered, as set forth by Wanlass above, the precise compositions of the base layers would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed compositions of the base layers cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the compositions of the base layers in the method of modified Harris, Jr. to obtain the desired balance between the band gaps of the base layers and the overall efficiency of the multijunction photovoltaic cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

It is noted that now the previously mentioned “third subcell” disclosed by Harris, Jr. will be the fifth subcell within the structure after the modification, the additional subcell comprising (Al)InGaAs will be the third subcell within the structure but the “second subcell” in the claims after the modification, and the additional subcell comprising (Al)InGaAsP or AlInGaAs will be the fourth subcell within the structure but the “third subcell” in the claims after the modification.

While modified Harris, Jr. does not expressly disclose the value for x is 0.08 ≤ x ≤ 0.18 and the value for y is 0.025 ≤ y ≤ 0.04, the reference discloses that subcell 10 can be made of GaInNAsSb, where the composition is approximately 1-2% N and approximately 7% In ([0028]), where “approximately 2% N” would read upon “0.025 y” and “approximately 7% In” would read upon “0.08 x” as claimed.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), where the court held the prior art disclosure of “about 1-5%” teaches the claim limitation of “more than 5%" because “about 1-5%” allowed for concentrations slightly about 5% thus the ranges overlapped.  Further, it is the Office’s position that the disclosed value for y is close prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Harris, Jr. further discloses the value for z in the first base layer composition is 0.02 ≤ z ≤ 0.06 (it is disclosed that subcell 10 can be made of GaInNAsSb, where the composition is approximately 2-6% Sb; [0028]; see Figure 1B), but the reference does not expressly disclose the value for z is between 0.001 and 0.03.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Additionally, as the desired band gap and overall efficiency of the multijunction photovoltaic cell are variables that can be modified, among others, by adjusting said composition of the first subcell, with the band gap of the first subcell and the overall efficiency varying as the composition is altered, as set forth by Wanlass above, the precise composition of the first subcell would have been considered a result effective variable by one having ordinary In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 2, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses depositing the first subcell comprises depositing by molecular beam epitaxy ([0025]).
Regarding claim 3, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses depositing a fourth subcell (21) overlying the third subcell (as set forth above, where subcell 21 will be the fifth subcell within the structure but fourth subcell in the claims), wherein the fourth subcell comprises a fourth base layer, the fourth base layer comprises (Al)InGaP (as set forth above).
Regarding claim 4, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the Ge substrate is an active junction (it is inherent the Ge substrate would be an active junction in a multijunction solar cell).
claim 27, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses a multijunction photovoltaic cell prepared by the method of claim 1 (as set forth above).
Regarding claim 29, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the second base layer is characterized by a second band gap within a range from 1.4 eV to 1.6 eV (Wanlass discloses in Table I and Figure 2 InGaAs has a band gap of at least 1.1 eV up to 1.4 eV of GaAs, where Wanlass also disclosed above the addition of Al increases band gap without significantly changing the lattice constant, such that it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the composition of the second base layer such that the band gap is higher than the band gap of the subcell comprising GaAs below to optimize the absorption of incident light, as set forth above).
Regarding claim 30, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the third base layer is characterized by a third band gap within a range from 1.6 eV to 1.9 eV (it is evidenced by Wanlass in Table I that GaInAsP has a band gap of about 1.7 eV).
Regarding claim 31, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses the fourth base layer is characterized by a fourth band gap within a range from 1.9 eV to 2.2 eV (it is evidenced by Wanlass in Table III that GaInP has a band gap of about 1.9 eV).
Regarding claim 32, modified Harris, Jr. discloses all the claim limitations as set forth above.
  See MPEP 2112.01.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris, Jr. et al. (US 2009/0014061) in view of Wanlass (US 2006/0144435), as applied to claim 1 above, and further in view of Misra et al. (US 2012/0103403), Tan et al. (US 2011/0303268), and Yanson et al. (US 2007/0246701).
Regarding claim 5, modified Harris, Jr. discloses all the claim limitations as set forth above, and further discloses after depositing the first subcell, annealing the photovoltaic cell (it is disclosed annealing was performed using a rapid thermal anneal, where the temperature can be optimized by maximizing the peak photoluminescence intensity; [0028]), but the reference does not expressly disclose the annealing is at a temperature from 400 oC to 1000 oC for a duration from 10 seconds to 10 hours.
Misra discloses it is well known in the art at the time of the invention that rapid thermal anneal for a dilute nitride material can be optimized by changing the anneal time, temperature, cycle, environment to achieve the desired doping profile, where the anneal temperature can be between 400 oC and 1000 oC and the duration can be between 10 and 1000 seconds ([0038]). 

Yanson discloses it is well known in the art at the time of the invention that rapid thermal anneal is to be performed between 600 and 700 degrees C, where the temperature and duration of the process is selected to achieve the required bandgap shifts ([0049]).
Modified Harris, Jr., Misra, Tan, and Yanson are analogous arts because they are all related to the formation of semiconductor layers for optoelectronic devices.
As modified Harris, Jr. is not limited to any specific examples of anneal temperatures and anneal durations, and as an anneal temperature between 600 oC and 700 oC and for a few minutes up to half an hour were well known in the art at the time the invention was made, as evidenced by Misra, Tan, and Yanson above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any duration and temperature for the rapid thermal anneal process in modified Harris, Jr., including an anneal temperature between 600 oC and 700 oC and for a few minutes up to half an hour.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Alternatively, as the bandgap and photoluminescence intensity are variables that can be modified, among others, by adjusting said anneal temperature and duration, with said bandgap and photoluminescence intensity both changing as the anneal temperature and duration are adjusted, the precise anneal temperature and duration would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited references teach or disclose the claimed second and third subcells. However, Harris, Jr. was modified to teach the claimed features, as set forth in the Office Action above. Therefore, the argument was not found to be persuasive.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721